IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ZANELL MORROW,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0795

MIAMI-DADE COUNTY -
DEPARTMENT OF SOLID
WASTE MANAGEMENT

      Appellee.


_____________________________/

Opinion filed October 3, 2017.

An appeal from an order of the Judge of Compensation Claims.
Edward R. Almeyda, Judge.

Date of Accident: August 16, 2011.

Zanell Morrow, pro se, Appellant.

Abigail Price-Williams and Lynda S. Slade, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and WINSOR, JJ., CONCUR.